In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 15-376V
                                     Filed: December 8, 2015

* * * * * * * * * * * * * * * *                            UNPUBLISHED
TEENA BOYKIN,                                 *
                                              *            Special Master Hamilton-Fieldman
             Petitioner,                      *
                                              *            Joint Stipulation on Damages;
v.                                            *            Influenza (“Flu”) Vaccine;
                                              *            Guillain-Barré syndrome (“GBS”).
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
             Respondent.                      *
* * * * * * * * * * * * * * * *
John R. Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.
Gordon Shemin, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION 1

        On April 14, 2015, Teena Boykin (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that an influenza (“flu”) vaccination administered to her on October 4, 2012 caused her to suffer
from Guillain-Barré syndrome (“GBS”).

        On December 7, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the influenza vaccine caused
Petitioner to suffer from GBS or any other injury or her current condition. However, the parties
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

    A. A lump sum of $329,667.98, which amount represents compensation for first year
       life care expenses ($25,054.78), lost earnings ($163,315.59), and pain and suffering
       ($134,741.78), and past unreimbursable expenses ($6,555.83) in the form of a check
       payable to Petitioner; and

    B. An amount sufficient to purchase the annuity contract described in paragraph 10 of
       the Stipulation, paid to the life insurance company from which the annuity will be
       purchased.

       Stipulation ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:15-vv-00376-UNJ Document 21 Filed 12/07/15 Page 1 of 7
Case 1:15-vv-00376-UNJ Document 21 Filed 12/07/15 Page 2 of 7
Case 1:15-vv-00376-UNJ Document 21 Filed 12/07/15 Page 3 of 7
Case 1:15-vv-00376-UNJ Document 21 Filed 12/07/15 Page 4 of 7
Case 1:15-vv-00376-UNJ Document 21 Filed 12/07/15 Page 5 of 7
Case 1:15-vv-00376-UNJ Document 21 Filed 12/07/15 Page 6 of 7
Case 1:15-vv-00376-UNJ Document 21 Filed 12/07/15 Page 7 of 7